DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,911,174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the Instant application are transparently found in the Patent with obvious wording variations. Take an example of comparing claims 1-7 of the Instant Application and claims 1-7 of the Patent:

Instant Application 17124952
US Patent. 10,911,174 B2 
1. An integrated circuit configured to control operation of a communication apparatus receiving a resource grant for multiple subframes, the integrated circuit comprising:

5reception circuitry, 

which, in operation, controls reception of a signal comprising control information including:
 the resource grant for multiple subframes in a licensed assisted access (LAA) cell, wherein each subframe of the multiple subframes comprises a first transport block (TB) and a second TB,

 10a precoding indication common for the multiple subframes, and  a first modulation and coding scheme (MCS) indicator for the first TB and a second MCS indicator for the second TB,

 wherein the first MCS indicator and the second MCS indicator are common for the multiple subframes and are respectively capable of taking one of a plurality of values 15including values each indicating one of a plurality of MCSs and at least one value not indicating a MCS; and

 processing circuitry, which is coupled to the reception circuitry and which, responsive to the first MCS indicator taking a value not indicating a MCS, determines that all of the first TBs in the multiple subframes are disabled and, responsive to the second 20MCS indicator taking a value not indicating a MCS, determines that all of the second TBs in the multiple subframes are disabled.  


2. The integrated circuit according to claim 1, wherein the plurality of values include 32 indexed values, out of which three with the highest indexes do not indicate a MCS. 
 
253. The integrated circuit according to claim 1, wherein 63the control information includes a redundancy version indication, which is individual for each of the multiple subframes and which is common for the first TB and the second TB in each subframe, and the processing circuitry, responsive to at least one of the first MCS indicator 5and the second MCS indicator taking a value not indicating a MCS and the redundancy version indication taking a defined value for one of the multiple subframes, determines that at least one of the first TB and the second TB in said one of the multiple subframes are disabled.  

4. The integrated circuit according to claim 3, wherein in a subframe in 10which one of the first TB and the second TB is enabled and the other of the first TB and the second TB is disabled, the processing circuitry determines a redundancy version for the enabled TB based on the redundancy version indication and on the value not indicating a MCS for the disabled TB.  

5. The integrated circuit according to claim 3, wherein in a subframe in 15which the first TB and the second TB are enabled, the processing circuitry determines the MCS for the first and second TBs based on the redundancy version indication and on the value indicating a MCS.
  
6. The integrated circuit according to claim 1, wherein the precoding indication is common for the multiple subframes in which only one of the first TBs or the 20second TBs are enabled.  

7. The integrated circuit according to claim 1, wherein the precoding indication is a combination of a transmitted precoding matrix indication (TPMI) and a number of transmission layers, which is selected from: a plurality of predefined combinations of a TPMI and a number of 25transmission layers; or 64a plurality of combinations of a TPMI and a number of transmission layers in a candidate set preconfigured by means of a semi-static signaling; or a first plurality of predefined combinations of a TPMI and a number of transmission layers which are selectable for a single-layer configuration using a single 5TB per subframe, or a second plurality of predefined combinations of a TPMI and a number of transmission layers which are not selectable for the single-layer configuration, wherein values of the precoding indication in the second plurality are reserved values in the first plurality.  
1. An apparatus for receiving a resource grant for multiple subframes in a communication system, the apparatus comprising a transceiver, 



which, in operation, receives a signal comprising-a control information including: 

the resource grant for multiple subframes in a licensed assisted access (LAA) cell, wherein each subframe of the multiple subframes comprises a first transport block (TB) and a second TB,

 a precoding indication common for the multiple subframes, and a first modulation and coding scheme (MCS) indicator for the first TB and a second MCS indicator for the second TB, 

which are common for the multiple subframes, wherein the first MCS indicator and the second MCS indicator are capable of taking one of a plurality of values including values indicating one of a plurality of MCSs and at least one value not indicating MCS; and
 
processing circuitry, which is coupled to the transceiver and which, responsive to the first MCS indicator taking a value not indicating MCS, determines that all of the first TBs in the multiple subframes are disabled and, responsive to the second MCS indicator taking a value not indicating MCS, determines that all of the second TBs in the multiple subframes are disabled.


2. The apparatus according to claim 1, wherein the plurality of values include 32 indexed values, out of which three with the highest indexes do not indicate MCS.

3. The apparatus according to claim 1, wherein the control information includes a redundancy version indication, which is individual for each of the multiple subframes and common for the first TB and the second TB in each subframe, and the processing circuitry, responsive to at least one of the first MCS indicator and the second MCS indicator taking a value not indicating MCS and the redundancy version indication taking a defined value for one of the multiple subframes, determines that at least one of the first TB and the second TB in said one of the multiple subframes are disabled.

4. The apparatus according to claim 3, wherein in a subframe in which one of the first TB and the second TB is enabled and the other of the first TB and the second TB is disabled, the processing circuitry determines a redundancy version for the enabled TB based on the redundancy version indication and on the value not indicating MCS to indicate disabling of the disabled TB.

5. The apparatus according to claim 3, wherein in a subframe in which the first TB and the second TB are enabled, the processing circuitry determines the MCS for the first and second TBs based on the redundancy version indication and on the value indicating MCS.

6. The apparatus according to claim 1, wherein the precoding indication is common for the multiple subframes in which only one of the first TBs or the second TBs are enabled codeword.

7. The apparatus according to claim 1, wherein the precoding indication is a combination of transmitted precoding matrix indication (TPMI) and number of transmission layers, which is selected from: a plurality of predefined combinations of TPMI and number of transmission layers; or a plurality of combinations of TPMI and number of transmission layers in a candidate set preconfigured by means of a semi-static signaling; or a first plurality of predefined combinations of TPMI and number of transmission layers which are selectable for a single-layer configuration using a single TB per subframe, or a second plurality of predefined combinations of TPMI and number of transmission layers which are not selectable for the single-layer configuration, wherein values of the precoding indication in the second plurality are reserved values in the first plurality.



Claims 8-14 of the instant application are obvious variant of the patent claims 1-7.  

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474